Exhibit 10.2










Execution Version
ISDA
International Swaps and Derivatives Association, Inc.
2002 MASTER AGREEMENT
dated as of
May 20, 2016







BANCO BILBAO VIZCAYA ARGENTARIA, S.A. (“Party A”) established as a bank
under the laws of the Kingdom of Spain
and
EACH ENTITY LISTED IN EXHIBIT A OF THE SCHEDULE (each a “Party B”) 



have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.
Accordingly, the parties agree as follows:¯
1.
Interpretation

(a)    Definitions. The terms defined in Section 14 and elsewhere in this Master
Agreement will have the meanings therein specified for the purpose of this
Master Agreement.
(b)    Inconsistency. In the event of any inconsistency between the provisions
of the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the
purpose of the relevant Transaction.
(c)    Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this “Agreement”), and the
parties would not otherwise enter into any Transactions.
2.
Obligations

(a)
General Conditions.

(i)Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.
(ii)Payments under this Agreement will be made on the due date for value on that
date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.


Copyright © 2002 by International Swaps and Derivatives Association, Inc.








--------------------------------------------------------------------------------






(iii)Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other condition
specified in this Agreement to be a condition precedent for the purpose of this
Section 2(a)(iii).
(b)Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the Scheduled Settlement Date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.
(c)
Netting of Payments. If on any date amounts would otherwise be payable:¯

(i)in the same currency; and
(ii)in respect of the same Transaction,
by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.
(d)
Deduction or Withholding for Tax.

(i)Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:¯
(1)promptly notify the other party (“Y”) of such requirement;
(2)pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
(3)promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
(4)if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:¯
(A)the failure by Y to comply with or perform any agreement contained in Section
4(a)(i), 4(a)(iii) or 4(d); or
(B)the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.
(ii)Liability. If:¯
(1)X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);




--------------------------------------------------------------------------------




(2)X does not so deduct or withhold; and
(3)a liability resulting from such Tax is assessed directly against X,
then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).
3.
Representations

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.
(a)
Basic Representations.

(i)Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;
(ii)Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;
(iii)No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
(iv)Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Credit Support Document to
which it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with; and
(v)Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
(b)Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.
(c)Absence of Litigation. There is not pending or, to its knowledge, threatened
against it, any of its Credit Support Providers or any of its applicable
Specified Entities any action, suit or proceeding at law or in equity or before
any court, tribunal, governmental body, agency or official or any arbitrator
that is likely to affect the legality, validity or enforceability against it of
this Agreement or any Credit Support Document to which it is a party or its
ability to perform its obligations under this Agreement or such Credit Support
Document.
(d)Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
(e)Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.
(f)Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.
(g)No Agency. It is entering into this Agreement, including each Transaction, as
principal and not as agent of any person or entity.
4.
Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:¯




--------------------------------------------------------------------------------




(a)
Furnish Specified Information. It will deliver to the other party or, in certain
cases under clause (iii) below, to such government or taxing authority as the
other party reasonably directs:¯

(i)any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;
(ii)any other documents specified in the Schedule or any Confirmation; and
(iii)upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
(b)
Maintain Authorisations. It will use all reasonable efforts to maintain in full
force and effect all consents of any governmental or other authority that are
required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

(c)Comply With Laws. It will comply in all material respects with all applicable
laws and orders to which it may be subject if failure so to comply would
materially impair its ability to perform its obligations under this Agreement or
any Credit Support Document to which it is a party.
(d)Tax Agreement. It will give notice of any failure of a representation made by
it under Section 3(f) to be accurate and true promptly upon learning of such
failure.
(e)Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax levied
or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled or considered to have its seat, or where an Office through which it
is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.
5.
Events of Default and Termination Events

(a)
Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes (subject to Sections 5(c)
and 6(e)(iv)) an event of default (an “Event of Default”) with respect to such
party:¯

(i)Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it if such failure is not remedied on or before the
first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;
(ii)Breach of Agreement; Repudiation of Agreement.
(1)Failure by the party to comply with or perform any agreement or obligation
(other than an obligation to make any payment under this Agreement or delivery
under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a Termination
Event or any agreement or obligation under Section 4(a)(i), 4(a)(iii) or 4(d))
to be complied with or performed by the party in accordance with this Agreement
if such failure is not remedied within 30 days after notice of such failure is
given to the party; or
(2)the party disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, this Master Agreement, any Confirmation executed
and delivered by that party or any
Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);
(iii)Credit Support Default.
(1)Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;
(2)the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document, or any security interest granted by
such party or such Credit Support Provider to the other party pursuant to any
such Credit Support Document, to be in full force and effect for the purpose of
this Agreement (in each case other than in accordance with its terms) prior to
the satisfaction of all obligations of




--------------------------------------------------------------------------------




such party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or
(3)the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document (or such action is taken by any person or entity appointed or
empowered to operate it or act on its behalf);
(iv)Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by the party or any Credit Support Provider of such party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
(v)Default Under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party:¯
(1)defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;
(2)defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment due on the last payment or exchange date of, or
any payment on early termination of, a Specified Transaction (or, if there is no
applicable notice requirement or grace period, such default continues for at
least one Local Business Day);
(3)defaults in making any delivery due under (including any delivery due on the
last delivery or exchange date of) a Specified Transaction or any credit support
arrangement relating to a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or
(4)disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);
(vi)Cross-Default. If “Cross-Default” is specified in the Schedule as applying
to the party, the occurrence or existence of:¯
(1)a default, event of default or other similar condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) where the aggregate principal amount of such agreements or
instruments, either alone or together with the amount, if any, referred to in
clause (2) below, is not less than the applicable Threshold Amount (as specified
in the Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments before it would otherwise have been due and payable;
or
(2)a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause (1)
above, of not less than the applicable Threshold Amount;
(vii)Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:¯
(1)is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its




--------------------------------------------------------------------------------




winding-up or liquidation, and such proceeding or petition is instituted or
presented by a person or entity not described in clause (A) above and either (I)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation or (II) is
not dismissed, discharged, stayed or restrained in each case within 15 days of
the institution or presentation thereof; (5) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within 15 days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (1) to (7) above (inclusive); or (9) takes any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts; or
(viii)Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganises, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganisation, reincorporation
or reconstitution:¯
(1)the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party; or
(2)the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.
(b)
Termination Events. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any event specified below constitutes (subject to Section 5(c)) an
Illegality if the event is specified in clause (i) below, a Force Majeure Event
if the event is specified in clause (ii) below, a Tax Event if the event is
specified in clause (iii) below, a Tax Event Upon Merger if the event is
specified in clause (iv) below, and, if specified to be applicable, a Credit
Event Upon Merger if the event is specified pursuant to clause (v) below or an
Additional Termination Event if the event is specified pursuant to clause (vi)
below:¯

(i)Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party) occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including without limitation the laws of any country in
which payment, delivery or compliance is required by either party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):¯
(1)for the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction to
perform any absolute or contingent obligation to make a payment or delivery in
respect of such Transaction, to receive a payment or delivery in respect of such
Transaction or to comply with any other material provision of this Agreement
relating to such Transaction; or
(2)for such party or any Credit Support Provider of such party (which will be
the Affected Party) to perform any absolute or contingent obligation to make a
payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, to receive a payment or
delivery under such Credit Support Document or to comply with any other material
provision of such Credit Support Document;
(ii)Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of force majeure or act
of state occurring after a Transaction is entered into, on any day:¯
the Office through which such party (which will be the Affected Party) makes and
receives payments or deliveries with respect to such Transaction is prevented
from performing any absolute or contingent obligation to make a payment or
delivery in respect of such Transaction, from receiving a payment or delivery in
respect of such Transaction or from complying with any other material provision
of this Agreement relating to such Transaction (or would be so prevented if such
payment, delivery or compliance were required on that day), or it becomes
impossible orimpracticable for such Office so to perform, receive or comply (or
it would be impossible or impracticable for such Office so to perform, receive
or comply if such payment, delivery or compliance were required on that day); or




--------------------------------------------------------------------------------




(1)such party or any Credit Support Provider of such party (which will be the
Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to perform, receive
or comply if such payment, delivery or compliance were required on that day),
so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;
(iii)Tax Event. Due to (1) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, after a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (2) a Change in Tax Law, the party (which will be the
Affected Party) will, or there is a substantial likelihood that it will, on the
next succeeding Scheduled Settlement Date (A) be required to pay to the other
party an additional amount in respect of an Indemnifiable Tax under Section
2(d)(i)(4) (except in respect of interest under Section 9(h)) or (B) receive a
payment from which an amount is required to be deducted or withheld for or on
account of a Tax (except in respect of interest under Section 9(h)) and no
additional amount is required to be paid in respect of such Tax under Section
2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));
(iv)Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganising, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;
(v)Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, a Designated Event (as defined below) occurs
with respect to such party, any Credit Support Provider of such party or any
applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated Event” with
respect to X means that:¯
(1)X consolidates or amalgamates with, or merges with or into, or transfers all
or substantially all its assets (or any substantial part of the assets
comprising the business conducted by X as of thedate of this Master Agreement)
to, or reorganises, reincorporates or reconstitutes into or as, another entity;
(2)any person, related group of persons or entity acquires directly or
indirectly the beneficial ownership of (A) equity securities having the power to
elect a majority of the board of directors (or its equivalent) of X or (B) any
other ownership interest enabling it to exercise control of X; or
(3)X effects any substantial change in its capital structure by means of the
issuance, incurrence or guarantee of debt or the issuance of (A) preferred stock
or other securities convertible into or exchangeable for debt or preferred stock
or (B) in the case of entities other than corporations, any other form of
ownership interest; or
(vi)Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).
(c)
Hierarchy of Events.

(i)An event or circumstance that constitutes or gives rise to an Illegality or a
Force Majeure Event will not, for so long as that is the case, also constitute
or give rise to an Event of Default under Section 5(a)(i), 5(a)(ii)(1) or
5(a)(iii)(1) insofar as such event or circumstance relates to the failure to
make any payment or delivery or a failure to comply with any other material
provision of this Agreement or a Credit Support Document, as the case may be.




--------------------------------------------------------------------------------




(ii)Except in circumstances contemplated by clause (i) above, if an event or
circumstance which would otherwise constitute or give rise to an Illegality or a
Force Majeure Event also constitutes an Event of Default or any other
Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.
(iii)If an event or circumstance which would otherwise constitute or give rise
to a Force Majeure Event also constitutes an Illegality, it will be treated as
an Illegality, except as described in clause (ii) above, and not a Force Majeure
Event.
(d)
Deferral of Payments and Deliveries During Waiting Period. If an Illegality or a
Force Majeure Event has occurred and is continuing with respect to a
Transaction, each payment or delivery which would otherwise be required to be
made under that Transaction will be deferred to, and will not be due until:¯

(i)the first Local Business Day or, in the case of a delivery, the first Local
Delivery Day (or the first day that would have been a Local Business Day or
Local Delivery Day, as appropriate, but for the occurrence of the event or
circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or
(ii)if earlier, the date on which the event or circumstance constituting or
giving rise to that Illegality or Force Majeure Event ceases to exist or, if
such date is not a Local Business Day or, in the case of a delivery, a Local
Delivery Day, the first following day that is a Local Business Day or Local
Delivery Day, as appropriate.
(e)
Inability of Head or Home Office to Perform Obligations of Branch. If (i) an
Illegality or a Force Majeure Event occurs under Section 5(b)(i)(1) or
5(b)(ii)(1) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 10(a) applies, (iii) the other party seeks performance of
the relevant obligation orcompliance with the relevant provision by the Affected
Party’s head or home office and (iv) the Affected Party’s head or home office
fails so to perform or comply due to the occurrence of an event or circumstance
which would, if that head or home office were the Office through which the
Affected Party makes and receives payments and deliveries with respect to the
relevant Transaction, constitute or give rise to an Illegality or a Force
Majeure Event, and such failure would otherwise constitute an Event of Default
under Section 5(a)(i)or 5(a)(iii)(1) with respect to such party, then, for so
long as the relevant event or circumstance continues to exist with respect to
both the Office referred to in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case
may be, and the Affected Party’s head or home office, such failure will not
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1).

6.
Early Termination; Close-Out Netting

(a)
Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b)Right to Terminate Following Termination Event.
(i)Notice. If a Termination Event other than a Force Majeure Event occurs, an
Affected Party will, promptly upon becoming aware of it, notify the other party,
specifying the nature of that Termination Event and each Affected Transaction,
and will also give the other party such other information about that Termination
Event as the other party may reasonably require. If a Force Majeure Event
occurs, each party will, promptly upon becoming aware of it, use all reasonable
efforts to notify the other party, specifying the nature of that Force Majeure
Event, and will also give the other party such other information about that
Force Majeure Event as the other party may reasonably require.
(ii)Transfer to Avoid Termination Event. If a Tax Event occurs and there is only
one Affected Party, or if a Tax Event Upon Merger occurs and the Burdened Party
is the Affected Party, the Affected Party will, as a condition to its right to
designate an Early Termination Date under Section 6(b)(iv), use all reasonable
efforts (which will not require such party to incur a loss, other than
immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.




--------------------------------------------------------------------------------




(iii)Two Affected Parties. If a Tax Event occurs and there are two Affected
Parties, each party will use all reasonable efforts to reach agreement within 30
days after notice of such occurrence is given under Section 6(b)(i) to avoid
that Termination Event.
(iv)Right to Terminate.
(1)
If:¯

(A)a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii), as
the case may be, has not been effected with respect to all Affected Transactions
within 30 days after an Affected Party gives notice under Section 6(b)(i); or
(B)a Credit Event Upon Merger or an Additional Termination Event occurs, or a
Tax Event Upon Merger occurs and the Burdened Party is not the Affected Party,
the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.
(2)If at any time an Illegality or a Force Majeure Event has occurred and is
then continuing and any applicable Waiting Period has expired:¯
(A)Subject to clause (B) below, either party may, by not more than 20 days
notice to the other party, designate (I) a day not earlier than the day on which
such notice becomes effective as an Early Termination Date in respect of all
Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.
(B)An Affected Party (if the Illegality or Force Majeure Event relates to
performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under Section
6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or a Force
Majeure Event under Section 5(b)(ii)(2) following the prior designation by the
other party of an Early Termination Date, pursuant to Section 6(b)(iv)(2)(A), in
respect of less than all Affected Transactions.
(c)
Effect of Designation.

(i)If notice designating an Early Termination Date is given under Section 6(a)
or 6(b), the Early Termination Date will occur on the date so designated,
whether or not the relevant Event of Default or Termination Event is then
continuing.
(ii)Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 9(h)(i) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).
(d)
Calculations; Payment Date.

(i)Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including any
quotations, market data or information from internal sources used in making such
calculations), (2) specifying (except where there are two Affected Parties) any
Early Termination Amount payable and (3) giving details of the relevant account
to which any amount payable to it is to be paid. In the absence of written
confirmation from the source of a quotation or market data obtained in
determining a Close-out Amount, the records of the party obtaining such
quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.
(ii)Payment Date. An Early Termination Amount due in respect of any Early
Termination Date will, together with any amount of interest payable pursuant to
Section 9(h)(ii)(2), be payable (1) on the day on which notice of the amount
payable is effective in the case of an Early Termination Date which is
designated or occurs as a result of an Event of Default and (2) on the day which
is two Local Business Days after the day on which notice of the amount payable
is




--------------------------------------------------------------------------------




effective (or, if there are two Affected Parties, after the day on which the
statement provided pursuant to clause (i) above by the second party to provide
such a statement is effective) in the case of an Early Termination Date which is
designated as a result of a Termination Event.
(e)
Payments on Early Termination. If an Early Termination Date occurs, the amount,
if any, payable in respect of that Early Termination Date (the “Early
Termination Amount”) will be determined pursuant to this Section 6(e) and will
be subject to Section 6(f).

(i)Events of Default. If the Early Termination Date results from an Event of
Default, the Early Termination Amount will be an amount equal to (1) the sum of
(A) the Termination Currency Equivalent of the Close-out Amount or Close-out
Amounts (whether positive or negative) determined by the Non-defaulting Party
for each Terminated Transaction or group of Terminated Transactions, as the case
may be, and (B) the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less (2) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party. If the Early Termination Amount is
a positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of the Early Termination Amount to the Defaulting Party.
(ii)Termination Events. If the Early Termination Date results from a Termination
Event:¯
(1)One Affected Party. Subject to clause (3) below, if there is one Affected
Party, the Early Termination Amount will be determined in accordance with
Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.
(2)Two Affected Parties. Subject to clause (3) below, if there are two Affected
Parties, each party will determine an amount equal to the Termination Currency
Equivalent of the sum of the Close-out Amount or Close-out Amounts (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and the Early Termination Amount will be an
amount equal to (A) the sum of (I) one-half of the difference between the higher
amount so determined (by party “X”) and the lower amount so determined (by party
“Y”) and (II) the Termination Currency Equivalent of the Unpaid Amounts owing to
X less (B) the Termination Currency Equivalent of the Unpaid Amounts owing to Y.
If the Early Termination Amount is a positive number, Y will pay it to X; if it
is a negative number, X will pay the absolute value of the Early Termination
Amount to Y.
(3)Mid-Market Events. If that Termination Event is an Illegality or a Force
Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:¯
(A)if obtaining quotations from one or more third parties (or from any of the
Determining Party’s Affiliates), ask each third party or Affiliate (I) not to
take account of the current creditworthiness of the Determining Party or any
existing Credit Support Document and (II) to provide mid-market quotations; and
(B)in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.


(iii)Adjustment for Bankruptcy. In circumstances where an Early Termination Date
occurs because Automatic Early Termination applies in respect of a party, the
Early Termination Amount will be subject to such adjustments as are appropriate
and permitted by applicable law to reflect any payments or deliveries made by
one party to the other under this Agreement (and retained by such other party)
during the period from the relevant Early Termination Date to the date for
payment determined under Section 6(d)(ii).
(iv)Adjustment for Illegality or Force Majeure Event. The failure by a party or
any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(1) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9(h)(ii)(2).
(v)Pre-Estimate. The parties agree that an amount recoverable under this Section
6(e) is a reasonable pre-estimate of loss and not a penalty. Such amount is
payable for the loss of bargain and the loss of protection against future risks,
and, except as otherwise provided in this Agreement, neither party will be
entitled to recover any additional damages as a consequence of the termination
of the Terminated Transactions.




--------------------------------------------------------------------------------




(f)
Set-Off. Any Early Termination Amount payable to one party (the “Payee”) by the
other party (the “Payer”), in circumstances where there is a Defaulting Party or
where there is one Affected Party in the case where either a Credit Event Upon
Merger has occurred or any other Termination Event in respect of which all
outstanding Transactions are Affected Transactions has occurred, will, at the
option of the Non-defaulting Party or the Non-affected Party, as the case may be
(“X”) (and without prior notice to the Defaulting Party or the Affected Party,
as the case may be), be reduced by its set-off against any other amounts (“Other
Amounts”) payable by the Payee to the Payer (whether or not arising under this
Agreement, matured or contingent and irrespective of the currency, place of
payment or place of booking of the obligation). To the extent that any Other
Amounts are so set off, those Other Amounts will be discharged promptly and in
all respects. X will give notice to the other party of any set-off effected
under this Section 6(f).

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.
If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.
Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).
7.
Transfer

Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:¯
(a)
a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into, or transfer of all or
substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b)a party may make such a transfer of all or any part of its interest in any
Early Termination Amount payable to it by a Defaulting Party, together with any
amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11.
Any purported transfer that is not in compliance with this Section 7 will be
void.
8.
Contractual Currency

(a)
Payment in the Contractual Currency. Each payment under this Agreement will be
made in the relevant currency specified in this Agreement for that payment (the
“Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into
the Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement. If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

(b)Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in clause (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using




--------------------------------------------------------------------------------




commercially reasonable procedures in converting the currency received into the
Contractual Currency, to purchase the Contractual Currency with the amount of
the currency of the judgment or order actually received by such party.
(c)
Separate Indemnities. To the extent permitted by applicable law, the indemnities
in this Section 8 constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

(d)Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.
9.
Miscellaneous

(a)
Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter. Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.

(b)Amendments. An amendment, modification or waiver in respect of this Agreement
will only be effective if in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.
(c)Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
(d)Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
(e)Counterparts and Confirmations.
(i)This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by facsimile
transmission and by electronic messaging system), each of which will be deemed
an original.
(ii)The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.
(f)
No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g)Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.
(h)Interest and Compensation.
(i)Prior to Early Termination. Prior to the occurrence or effective designation
of an Early Termination Date in respect of the relevant Transaction:¯
(1)Interest on Defaulted Payments. If a party defaults in the performance of any
payment obligation, it will, to the extent permitted by applicable law and
subject to Section 6(c), pay interest (before as well as after judgment) on the
overdue amount to the other party on demand in the same currency as the overdue
amount, for the period from (and including) the original due date for payment to
(but excluding) the date of actual payment (and excluding any period in respect
of which interest or compensation in respect of the overdue amount is due
pursuant to clause (3)(B) or (C) below), at the Default Rate.
(2)Compensation for Defaulted Deliveries. If a party defaults in the performance
of any obligation required to be settled by delivery, it will on demand (A)
compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding




--------------------------------------------------------------------------------




any period in respect of which interest or compensation in respect of that
amount is due pursuant to clause (4) below), at the Default Rate. The fair
market value of any obligation referred to above will be determined as of the
originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party that was entitled to take delivery.
(3)Interest on Deferred Payments. If:¯
(A)a party does not pay any amount that, but for Section 2(a)(iii), would have
been payable, it will, to the extent permitted by applicable law and subject to
Section 6(c) and clauses (B) and (C) below, pay interest (before as well as
after judgment) on that amount to the other party on demand (after such amount
becomes payable) in the same currency as that amount, for the period from (and
including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;
(B)a payment is deferred pursuant to Section 5(d), the party which would
otherwise have been required to make that payment will, to the extent permitted
by applicable law, subject to Section 6(c) and for so long as no Event of
Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or
(C)a party fails to make any payment due to the occurrence of an Illegality or a
Force Majeure Event (after giving effect to any deferral period contemplated by
clause (B) above), it will, to the extent permitted by applicable law, subject
to Section 6(c) and for so long as the event or circumstance giving rise to that
Illegality or Force Majeure Event
continues and no Event of Default or Potential Event of Default with respect to
that party has occurred and is continuing, pay interest (before as well as after
judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the date the
party fails to make the payment due to the occurrence of the relevant Illegality
or Force Majeure Event (or, if later, the date the payment is no longer deferred
pursuant to Section 5(d)) to (but excluding) the earlier of the date the event
or circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.
(4)Compensation for Deferred Deliveries. If:¯
(A)a party does not perform any obligation that, but for Section 2(a)(iii),
would have been required to be settled by delivery;
(B)a delivery is deferred pursuant to Section 5(d); or
(C)a party fails to make a delivery due to the occurrence of an Illegality or a
Force Majeure Event at a time when any applicable Waiting Period has expired,
the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to Section
6(c), compensate and pay interest to the other party on demand (after, in the
case of clauses (A) and (B) above, such delivery is required) if and to the
extent provided for in the relevant Confirmation or elsewhere in this Agreement.
(ii)Early Termination. Upon the occurrence or effective designation of an Early
Termination Date in respect of a Transaction:¯
(1)Unpaid Amounts. For the purpose of determining an Unpaid Amount in respect of
the relevant Transaction, and to the extent permitted by applicable law,
interest will accrue on the amount of any payment obligation or the amount equal
to the fair market value of any obligation required to be settled by delivery
included in such determination in the same currency as that amount, for the
period from (and including) the date the relevant obligation was (or would have
been but for Section 2(a)(iii) or 5(d)) required to have been performed to (but
excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.
(2)Interest on Early Termination Amounts. If an Early Termination Amount is due
in respect of such Early Termination Date, that amount will, to the extent
permitted by applicable law, be paid together with interest




--------------------------------------------------------------------------------




(before as well as after judgment) on that amount in the Termination Currency,
for the period from (and including) such Early Termination Date to (but
excluding) the date the amount is paid, at the Applicable Close-out Rate.
(iii)Interest Calculation. Any interest pursuant to this Section 9(h) will be
calculated on the basis of daily compounding and the actual number of days
elapsed.
10.
Offices; Multibranch Parties

(a)
If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to and agrees with the other party that, notwithstanding the place of
booking or its jurisdiction of incorporation or organisation, its obligations
are the same in terms of recourse against it as if it had entered into the
Transaction through its head or home office, except that a party will not have
recourse to the head or home office of the other party in respect of any payment
or delivery deferred pursuant to Section 5(d) for so long as the payment or
delivery is so deferred. This representation and agreement will be deemed to be
repeated by each party on each date on which the parties enter into a
Transaction.

(b)If a party is specified as a Multibranch Party in the Schedule, such party
may, subject to clause (c) below, enter into a Transaction through, book a
Transaction in and make and receive payments and deliveries with respect to a
Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless otherwise agreed by the parties in writing).
(c)The Office through which a party enters into a Transaction will be the Office
specified for that party in the relevant Confirmation or as otherwise agreed by
the parties in writing, and, if an Office for that party is not specified in the
Confirmation or otherwise agreed by the parties in writing, its head or home
office. Unless the parties otherwise agree in writing, the Office through which
a party enters into a Transaction will also be the Office in which it books the
Transaction and the Office through which it makes and receives payments and
deliveries with respect to the Transaction. Subject to Section 6(b)(ii), neither
party may change the Office in which it books the Transaction or the Office
through which it makes and receives payments or deliveries with respect to a
Transaction without the prior written consent of the other party.
11.
Expenses

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.
12.
Notices

(a)
Effectiveness. Any notice or other communication in respect of this Agreement
may be given in any manner described below (except that a notice or other
communication under Section 5 or 6 may not be given by electronic messaging
system or e-mail) to the address or number or in accordance with the electronic
messaging system or e-mail details provided (see the Schedule) and will be
deemed effective as indicated:¯

(i)if in writing and delivered in person or by courier, on the date it is
delivered;
(ii)if sent by telex, on the date the recipient’s answerback is received;
(iii)if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);
(iv)if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;
(v)if sent by electronic messaging system, on the date it is received; or
(vi)if sent by e-mail, on the date it is delivered,
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.
(b)
Change of Details. Either party may by notice to the other change the address,
telex or facsimile number or electronic messaging system or e-mail details at
which notices or other communications are to be given to it.

13.
Governing Law and Jurisdiction

(a)
Governing Law. This Agreement will be governed by and construed in accordance
with the law specified in the Schedule.

(b)Jurisdiction. With respect to any suit, action or proceedings relating to any
dispute arising out of or in connection with this Agreement (“Proceedings”),
each party irrevocably:¯
(i)submits:¯




--------------------------------------------------------------------------------




(1)if this Agreement is expressed to be governed by English law, to (A) the
non-exclusive jurisdiction of the English courts if the Proceedings do not
involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or
(2)if this Agreement is expressed to be governed by the laws of the State of New
York, to the non-exclusive jurisdiction of the courts of the State of New York
and the United States District Court located in the Borough of Manhattan in New
York City;
(ii)waives any objection which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and
(iii)agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.
(c)
Service of Process. Each party irrevocably appoints the Process Agent, if any,
specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.

(d)Waiver of Immunities. Each party irrevocably waives, to the extent permitted
by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
14.
Definitions

As used in this Agreement:¯
“Additional Representation” has the meaning specified in Section 3.
“Additional Termination Event” has the meaning specified in Section 5(b).
“Affected Party” has the meaning specified in Section 5(b).
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.
“Agreement” has the meaning specified in Section 1(c).
“Applicable Close-out Rate” means:¯
(a)
in respect of the determination of an Unpaid Amount:¯

(i)in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
(ii)in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default Rate;
(iii)in respect of obligations deferred pursuant to Section 5(d), if there is no
Defaulting Party and for so long as the deferral period continues, the
Applicable Deferral Rate; and
(iv)in all other cases following the occurrence of a Termination Event (except
where interest accrues pursuant to clause (iii) above), the Applicable Deferral
Rate; and




--------------------------------------------------------------------------------




(b)
in respect of an Early Termination Amount:¯

(i)for the period from (and including) the relevant Early Termination Date to
(but excluding) the date (determined in accordance with Section 6(d)(ii)) on
which that amount is payable:¯
(1)if the Early Termination Amount is payable by a Defaulting Party, the Default
Rate;
(2)if the Early Termination Amount is payable by a Non-defaulting Party, the
Non-default Rate; and
(3)in all other cases, the Applicable Deferral Rate; and
(ii)for the period from (and including) the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable to (but excluding) the date of
actual payment:¯
(1)if a party fails to pay the Early Termination Amount due to the occurrence of
an event or circumstance which would, if it occurred with respect to a payment
or delivery under a Transaction, constitute or give rise to an Illegality or a
Force Majeure Event, and for so long as the Early Termination Amount remains
unpaid due to the continuing existence of such event or circumstance, the
Applicable Deferral Rate;
(2)if the Early Termination Amount is payable by a Defaulting Party (but
excluding any period in respect of which clause (1) above applies), the Default
Rate;
(3)if the Early Termination Amount is payable by a Non-defaulting Party (but
excluding any period in respect of which clause (1) above applies), the
Non-default Rate; and
(4)in all other cases, the Termination Rate.
“Applicable Deferral Rate” means:¯
(a)
for the purpose of Section 9(h)(i)(3)(A), the rate certified by the relevant
payer to be a rate offered to the payer by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;

(b)for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the definition
of Applicable Close-out Rate, the rate certified by the relevant payer to be a
rate offered to prime banks by a major bank in a relevant interbank market for
overnight deposits in the applicable currency, such bank to be selected in good
faith by the payer after consultation with the other party, if practicable, for
the purpose of obtaining a representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market; and
(c)for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and
(b)(ii)(1) of the definition of Applicable Close-out Rate, a rate equal to the
arithmetic mean of the rate determined pursuant to clause (a) above and a rate
per annum equal to the cost (without proof or evidence of any actual cost) to
the relevant payee (as certified by it) if it were to fund or of funding the
relevant amount.
“Automatic Early Termination” has the meaning specified in Section 6(a).
“Burdened Party” has the meaning specified in Section 5(b)(iv).
“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.
“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent inSection
2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.
Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions. Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable.




--------------------------------------------------------------------------------




Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.
In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information: ¯
(i)
quotations (either firm or indicative) for replacement transactions supplied by
one or more third parties that may take into account the creditworthiness of the
Determining Party at the time the quotation is provided and the terms of any
relevant documentation, including credit support documentation, between the
Determining Party and the third party providing the quotation;

(ii)information consisting of relevant market data in the relevant market
supplied by one or more third parties including, without limitation, relevant
rates, prices, yields, yield curves, volatilities, spreads, correlations or
other relevant market data in the relevant market; or
(iii)information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.
The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.
Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).
Commercially reasonable procedures used in determining a Close-out Amount may
include the following:¯
(1)
application to relevant market data from third parties pursuant to clause (ii)
above or information from internal sources pursuant to clause (iii) above of
pricing or other valuation models that are, at the time of the determination of
the Close-out Amount, used by the Determining Party in the regular course of its
business in pricing or valuing transactions between the Determining Party and
unrelated third parties that are similar to the Terminated Transaction or group
of Terminated Transactions; and

(2)application of different valuation methods to Terminated Transactions or
groups of Terminated Transactions depending on the type, complexity, size or
number of the Terminated Transactions or group of Terminated Transactions.
“Confirmation” has the meaning specified in the preamble.
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
“Contractual Currency” has the meaning specified in Section 8(a).
“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.
“Credit Support Provider” has the meaning specified in the Schedule.
“Cross-Default” means the event specified in Section 5(a)(vi).




--------------------------------------------------------------------------------




“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
“Defaulting Party” has the meaning specified in Section 6(a).
“Designated Event” has the meaning specified in Section 5(b)(v).
“Determining Party” means the party determining a Close-out Amount.
“Early Termination Amount” has the meaning specified in Section 6(e).
“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).
“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.
“English law” means the law of England and Wales, and “English” will be
construed accordingly.
“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
“Force Majeure Event” has the meaning specified in Section 5(b).
“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).
“Illegality” has the meaning specified in Section 5(b).
“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).
“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.
“Local Business Day” means (a) in relation to any obligation under Section
2(a)(i), a General Business Day in the place or places specified in the relevant
Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.
“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.




--------------------------------------------------------------------------------




“Master Agreement” has the meaning specified in the preamble.
“Merger Without Assumption” means the event specified in Section 5(a)(viii).
“Multiple Transaction Payment Netting” has the meaning specified in Section
2(c).
“Non-affected Party” means, so long as there is only one Affected Party, the
other party.
“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.
“Non-defaulting Party” has the meaning specified in Section 6(a).
“Office” means a branch or office of a party, which may be such party’s head or
home office.
“Other Amounts” has the meaning specified in Section 6(f).
“Payee” has the meaning specified in Section 6(f).
“Payer” has the meaning specified in Section 6(f).
“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Proceedings” has the meaning specified in Section 13(b).
“Process Agent” has the meaning specified in the Schedule.
“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.
“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
“Schedule” has the meaning specified in the preamble.
“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
“Specified Entity” has the meaning specified in the Schedule.
“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that




--------------------------------------------------------------------------------




is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made, (b) any combination of these transactions and (c)
any other transaction identified as a Specified Transaction in this Agreement or
the relevant confirmation.
“Stamp Tax” means any stamp, registration, documentation or similar tax.
“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).
“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
“Tax Event” has the meaning specified in Section 5(b).
“Tax Event Upon Merger” has the meaning specified in Section 5(b).
“Terminated Transactions” means, with respect to any Early Termination Date, (a)
if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.
“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and (b)
otherwise, euro if this Agreement is expressed to be governed by English law or
United States Dollars if this Agreement is expressed to be governed by the laws
of the State of New York.
“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.
“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.
“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
“Threshold Amount” means the amount, if any, specified as such in the Schedule.
“Transaction” has the meaning specified in the preamble.
“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii) or due but for Section 5(d)) to such party under Section 2(a)(i) or
2(d)(i)(4) on or prior to such Early Termination Date and which remain unpaid as
at such Early Termination Date, (b) in respect of each Terminated Transaction,
for each obligation under Section 2(a)(i) which was (or would have been but for
Section 2(a)(iii) or 5(d)) required to be settled by delivery to such party on
or prior to such Early Termination Date and which has not been so settled as at
such Early Termination Date, an amount equal to the fair market value of that
which was (or would have been) required to be delivered and (c) if the Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions, any Early Termination Amount due prior to such Early
Termination




--------------------------------------------------------------------------------




Date and which remains unpaid as of such Early Termination Date, in each case
together with any amount of interest accrued or other
compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(1) or (2), as appropriate. The fair market
value of any obligation referred to in clause (b) above will be determined as of
the originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.
“Waiting Period” means:¯
(a)
in respect of an event or circumstance under Section 5(b)(i), other than in the
case of Section 5(b)(i)(2) where the relevant payment, delivery or compliance is
actually required on the relevant day (in which case no Waiting Period will
apply), a period of three Local Business Days (or days that would have been
Local Business Days but for the occurrence of that event or circumstance)
following the occurrence of that event or circumstance; and

(b)in respect of an event or circumstance under Section 5(b)(ii), other than in
the case of Section 5(b)(ii)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.




[SIGNATURE PAGE FOLLOWS]


















--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
BANCO BILBAO VIZCAYA ARGENTARIA, S.A
 
EACH ENTITY LISTED IN EXHBIT A:
(“Party A”)
 
(each a “Party B”)
 
 
 
 
 
 
 
 
LKQ CORPORATION
 
 
 
 
 
By: _____________________________________
/s/ KRISTEN HOLM
 
 
 
Name:
Kristen Holm
 
By: _____________________________________
/s/ DOMNICK P. ZARCONE
Title:
Managing Director
 
Name:
Dominick P. Zarcone
Date:
May 26, 2016
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
Date:
May 26, 2016
 
 
 
 
 
By: _____________________________________
 
 
EURO CAR PARTS LIMITED
Name:
 
 
By: _____________________________________
/s/ JOHN QUINN
Title:
 
 
Name:
John Quinn
Date:
 
 
Title:
CEO & Managing Director, LKQ Europe
 
 
 
Date:
May 26, 2016
 
 
 
 
 
 
 
 
KEYSTONE AUTOMOTIVE INDUSTRIES ON,
 
 
 
By: _____________________________________
/s/ MICHAEL S. CLARK
 
 
 
Name:
Michael S. Clark
 
 
 
Title:
Vice President — Finance and Controller
 
 
 
Date:
May 26, 2016
 
 
 
 
 









--------------------------------------------------------------------------------





ISDA
International Swaps and Derivatives Association, Inc.


SCHEDULE
to the
2002 Master Agreement


dated as of May 20, 2016
between


BANCO BILBAO VIZCAYA ARGENTARIA, S.A.,
a bank established under the laws of the Kingdom of Spain ,


(“Party A”)
and


Each of the entities listed in Exhibit A,


(each a “Party B”)
Part 1
Termination Provisions


(a)
“Specified Entity” means in relation to Party A for the purpose of Sections
5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v): none;

“Specified Entity” means in relation to Party B for the purpose of Sections
5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v): none.
(b)
“Specified Transaction” will have the meaning specified in Section 14 but shall
also include any transaction with respect to margin loans, cash loans and short
sales of any financial instrument, and as amended by inserting the words, “or
any Affiliate of Party A” immediately after “Agreement” in the second line
thereof.



(c)
The “Cross-Default” provisions of Section 5(a)(vi):

will apply to Party A
and will apply to Party B.


provided, however, that such provision shall be amended by inserting the
following after clause (2) thereof:
"provided, however, that, notwithstanding the foregoing, an Event of Default
shall not occur under 5(a)(vi)(2) above if (I) the failure to pay referred to in
Section 5(a)(vi)(2) is caused by an error or omission of an administrative or
operational nature, (II) funds were available to such party to enable it to make
the relevant payment when due and (III) such payment or delivery is made within
three (3) Local Business Days following receipt of written notice from an
interested party of such failure to pay."




--------------------------------------------------------------------------------






In connection therewith, “Specified Indebtedness” will not have the meaning
specified in Section 14, and such definition shall be replaced by the following:
“any obligation in respect of the payment or repayment of moneys (whether
present or future, contingent or otherwise, as principal or surety or
otherwise), including, but without limitation, any obligation in respect of
borrowed money except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business.”


“Threshold Amount” means with respect to Party A an amount equal to three
percent (3%) of the Shareholders’ Equity of Party A and with respect to Party B,
$75,000,000.


“Credit Agreement” means the Second Amended and Restated Credit Agreement dated
as of March 25, 2011, as amended and restated as of September 30, 2011, as
further amended and restated as of May 3, 2013, as further amended and restated
as of March 27, 2014, as further amended and restated as of January 29, 2016
among LKQ Corporation and LKQ Delaware LLP, the Subsidiary Borrowers from time
to time party thereto, the Lenders party thereto from time to time, Wells Fargo
Bank, National Association, as Administrative Agent, Bank of America, N.A., as
Syndication Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Citizens Bank,
N.A, as Documentation Agents, as amended, extended, supplemented, restated or
otherwise modified in writing from time to time.


“Shareholders’ Equity” means with respect to an entity, at any time, the sum (as
shown in the most recent annual audited financial statements of such entity) of
(i) its capital stock (including preferred stock) outstanding, taken at par
value, (ii) its capital surplus and (iii) its retained earnings, minus (iv)
treasury stock, each to be determined in accordance with generally accepted
accounting principles.
(d)
The “Credit Event Upon Merger” provisions of Section 5(b)(v):

will apply to Party A
will apply to Party B


provided however, that “materially weaker” shall mean for any Party, Credit
Support Provider or Specified Entity, as the case may be, (“X”):


(a) in the event X, immediately prior to such action, was rated by Standard and
Poor’s Rating Group, a division of The McGraw-Hill Companies (“S&P”) and /or
Moody’s Investors Service, Inc. (“Moody’s”) or any successor organisation and
(i) S&P and/or Moody’s rates the long term, unsecured, unsubordinated debt
obligations of the resulting, surviving or transferee entity immediately after
such action at least three modifiers (a modifier being 1, 2, or 3 for Moody’s;
plus, neutral or minus for S&P) lower than that of the long term, unsecured,
unsubordinated debt obligations of X immediately prior to such action or such
rating is below investment grade, being BBB- for S&P and Baa3 for Moody’s, or
(ii) the resulting, surviving or transferee entity ceases to be rated by S&P
and/or Moody’s immediately after such action, or




--------------------------------------------------------------------------------






(b) in the event X, immediately prior to such action, was not rated by S&P
and/or Moody’s, the creditworthiness of the resulting, surviving or transferee
entity is, in the reasonable opinion of the Party which is not X, materially
weaker than that of X immediately prior to such action.


For purposes hereof, X or the successor, surviving or transferee entity, as
appropriate, will be the Affected Party.
(e)
The “Automatic Early Termination” provision of Section 6(a):

will not apply to Party A
will not apply to Party B.
(f)
“Termination Currency” means United States Dollars.



(g)
Additional Termination Event will apply.

It shall be an Additional Termination Event hereunder, with respect to any
Transactions, with respect to which Party B shall be the sole Affected Party, if
(1)(a) Party’s B’s obligations under this Agreement cease or fail to be secured
or guaranteed on the same terms in all relevant respects as the obligations of
Party B under the Credit Agreement, (b) Party’s B’s Obligations under this
Agreement cease or fail to be on a pari passu and pro rata basis under the
Credit Agreement with the principal amount of the Loans (as defined in the
Credit Agreement) of Party B and the Domestic Subsidiary Borrowers (as defined
in the Credit Agreement), (c) an Event of Default (as defined in the Credit
Agreement) occurs under the Credit Agreement, (d) the Credit Agreement shall be
paid or prepaid in full, expire, terminate, or otherwise cease to be in full
effect and, in any case, or (e) if a Change of Status pursuant to Part 5(w)
occurs and Party B fails to notify Party A of such change, or (2) Party B fails,
within five days after demand by Party A following such event described in
clause (a), (b), (c) or (d) immediately above, to deliver substitute collateral
reasonably satisfactory to Party A to secure Party B’s obligations under this
Agreement.




Part 2
Tax Representations
(a)
Payer Tax Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B will make the following representation:-

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.




--------------------------------------------------------------------------------




(b)
Payee Tax Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B will make the following representations specified below, if
any:-

(i)
The following representations will apply to Party A:

It is:
(ii)
(i) a banking corporation organized and existing under the laws of the Kingdom
of Spain and has a Taxpayer ID number of A 48265169,(ii) a “foreign person”
within the meaning of Section 1.6041-4(a)(4) of the United States Treasury
Regulations, (iii) a “non-U.S. branch of a foreign person” within the meaning of
Section 1.1441-4(a)(3), of the United States Treasury Regulations. and (iv)
“U.S. branch of a foreign person” when Party A is acting through an Office or
Agent located in the United States.. The following representations will apply to
Party B:

Party B is a corporation created or organized under the laws of the State of
Delaware and the federal taxpayer identification number is 36-4215970.


(iii)
The following representation will apply to both Party A and B:

“For purposes of Section 3(f) of this Agreement, Party A and B make the
following representations: Where a Party has received or is due to receive a
payment (“Payee”) from the other party (“Payer”) in connection with this
Agreement and the payment was/is from one of the Payer´s office to one of the
Payee´s offices and:


(a) Both such offices are not located in the same country, then the Payee will
make the following representation:


It is fully eligible for the benefits of the “Business Profits” or “Industrial
and Commercial Profits” provision, as the case may be, the “Interest” provision
or the “Other Income” provision (if any) of the Specified Treaty with respect to
any payment described in such provisions and received or to be received by it in
connection with this Agreement and no such payment is attributable to a trade or
business carried on by it through a permanent establishment in the Specified
Jurisdiction.


If such representation applies, then:


“Specified Treaty” means, with respect to a Transaction, the double tax treaty
(if any) between the country in which the Payer’s office from which the payment
is made is located and the country in which the Payee is resident for taxation
purposes; and






--------------------------------------------------------------------------------




"Specified Jurisdiction” means the country in which the Payer’s office for
payment in respect of the Transaction is located.


(2) Both such offices are located in the same country, then the Payee will make
the following representation: Each Payment received or to be received in
connection with this Agreement will be effectively connected with its conduct of
a trade or business in the country in which the office for receipt of payment is
located.




Part 3
Agreement to Deliver Documents


For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents:


(a) Tax forms, documents or certificates to be delivered are:
Party required to
deliver document
Document
Date by which to be delivered
Party A and Party B








Party B
Any document allowing any Party to the other to make or receive payments under
this Agreement without withholding or deduction on account of any Tax or with
such withholding or deduction at a reduced rate.




Internal Revenue Service Form W-9 or W-8BENE (as applicable).
Upon the earlier of (i) reasonable demand by either party and (ii) learning that
such form or document is required.




Upon execution and delivery of this Agreement

(b) Other documents to be delivered are:-




--------------------------------------------------------------------------------




Party required
to deliver
document
Form/Document/Certificate
Date by which
to be delivered
Covered by Section 3(d) Representation
Party A and
Party B
Certified copies of all corporate, partnership or membership authorizations, as
the case may be, and any other documents with respect to the execution, delivery
and performance of this Agreement and any Credit Support Document
Upon execution and delivery of this Agreement
Yes
Party A and
Party B
Certificate of authority and specimen signatures of individuals executing this
Agreement and any Credit Support Document
Upon execution and delivery of this Agreement and thereafter upon request of the
other party
Yes
Party A
Annual Report of PARTY A containing audited, consolidated financial statements
certified by independent certified public accountants and prepared in accordance
with generally accepted accounting principles in the country in which such party
is organized
Upon Request, provided however, that, with respect to Party A, such annual
report shall be deemed to be delivered by Party A hereunder if on the date of
such request such annual report is posted on Party A’s website at www.bbva.com.
Yes
Party A
Quarterly Financial Statements of PARTY A containing unaudited, consolidated
financial statements of such party’s fiscal quarter prepared in accordance with
generally accepted accounting principles in the country in which such party is
organized
To be made available on www.bbva.com as soon as available and in any event
within 45 days after the end of each fiscal quarter of Party A
 
Party B
Annual Report of Party B and of any Credit Support Provider thereof containing
audited, consolidated financial statements certified by independent certified
public accountants and prepared in accordance with generally accepted accounting
principles in the country in which such party and such Credit Support Provider
is organized
To be made available on www.lkqcorp.com as soon as available and in any event
within 90 days after the end of each fiscal year of Party B and of the Credit
Support Provider
Yes
Party B
Quarterly Financial Statements of Party B and any Credit Support Provider
thereof containing unaudited, consolidated financial statements of such party’s
fiscal quarter prepared in accordance with generally accepted accounting
principles in the country in which such party and such Credit Support Provider
is organized
To be made available on www.lkqcorp.com as soon as available and in any event
within 45 days after the end of each fiscal quarter of Party B and of the Credit
Support Provider
Yes







--------------------------------------------------------------------------------






Part 4
Miscellaneous


(a)
Address for Notices. For the purpose of Section 12(a) of this Agreement:-

Address for notice or communications to Party A:
Address: Clara del Rey 26, 2ª Planta - 28002-Madrid
Attention: Treasury - Documentation
Facsimile: 91 537 09 55 (Confirmations)
     91 537 05 79 (Notification)


Email as electronic messaging system (for confirmation purposes):
docderiv@grupobbva.com
Email as electronic messaging system (for fixing notifications):
C014382V@grupobbva.com




Address for portfolio data, discrepancy notices and dispute notices for the
purposes of Risk Mitigation Techniques (as defined in Part 7(e)). Any notice
shall only deem to be received upon receipt at the below-mentioned addresses:


-Portfolio data: portfolio.reconciliations.corp@bbva.com
-Notice of a discrepancy: portfolio.reconciliations.corp@bbva.com
-Dispute notice: portfolio.reconciliations.corp@bbva.com


Address for Change of Status Notice Address for the purposes of Part 7(d)(2).
Any notice shall only deem to be received upon receipt at the below-mentioned
address:


- Change of Status Notice: client.regulatory.services.es@bbva.com


Address for notice or communications to Party B:


Address:        LKQ Corporation
500 West Madison Street, Suite 2800
Chicago, IL 60661
Attention: Jack B. Brooks


Telephone No.:    312/621-2774
Facsimile No.:     866/669-2811
Email Address:    jbbrooks@lkqcorp.com


with a copy to:


Address:        LKQ Corporation
500 West Madison Street, Suite 2800
Chicago, IL 60661
Attention: Victor Casini
Telephone No.:    312/621-2754
Facsimile No.:        312/280-3730
Email Address:    victorcasini@lkqccorp.com








--------------------------------------------------------------------------------




(b)
Process Agent. For the purpose of Section 13(c):



Party A appoints as its Process Agent:
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
1345 Avenue of the Americas, 44th floor, New York, NY 10105


Party B appoints as its Process Agent: Not applicable for LKQ Corporation, for
any other Party B formed or organized under the laws of a State of the United
States of America Corporate Creations Network Inc., 15 North Mill Street, Nyack,
New York 10960 for any Party B that is not formed or organized under the laws of
a State of the United States of America.
(c)
Offices. The provisions of Section 10(a) will apply to this Agreement.



(d)
Multibranch Party. For the purpose of Section 10(b) of this Agreement:-

Party A is a Multibranch Party and may enter into a Transaction through any of
the following Offices:
Banco Bilbao Vizcaya Argentaria, S.A. (Madrid Head Office)
Address: Clara del Rey 26, 2ª Planta - 28002-Madrid
Attention: Treasury - Documentation
Facsimile: 91 537 09 55 (Confirmations)
91 537 05 79 (Notices)
Telephone: 34 91 374 83 21
Swift code: BBVAESMMFXD


(For all purposes and acting through its Madrid Head Office)
Banco Bilbao Vizcaya Argentaria, S.A. London Branch    
One Canada Square, 44th Floor, London E14 5AA
Attention: Swaps Administration
Facsimile: 44 171 929 4718    
Telephone: 44 171 623 3060


(Only when acting through its London Branch).
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
1345 Avenue of the Americas, 44th floor
New York, NY 10105
Attention: Swaps Administration
Facsimile: 212.728.1636; 212.728.1607
Telephone: 212.333.2901


(Only when acting through its New York Branch).
Party B is not a Multibranch Party.
(e)
Calculation Agent. The Calculation Agent is Party A.







--------------------------------------------------------------------------------




(f)
Credit Support Document. Details of any Credit Support Document:-

Each of the following, as amended, extended, supplemented or otherwise modified
in writing from time to time, is a “Credit Support Document”:
In relation to Party B:
1) The Guaranty from LKQ Corporation for the benefit of each Party B in Exhibit
A (as applicable); and
2) the Credit Agreement, and the Security Documents, or the Collateral
Documents, as the case may be, as defined in the Credit Agreement.
Party B agrees that the security interests in collateral granted to Party A
under the foregoing Credit Support Documents shall secure the obligations of
Party B to Party A under this Agreement.
(g)
Credit Support Provider.

Credit Support Provider means in relation to party A: Not applicable.
Credit Support Provider means in relation to Party B: LKQ Corporation (as
applicable in Exhibit A) and Subsidiary Borrowers and Subsidiary Guarantors,
each as defined in the Credit Agreement, excluding, however, any Subsidiary, as
defined in the Credit Agreement, that would become an Affected Foreign
Subsidiary, as defined in the Credit Agreement, if it guaranteed or became
liable for, or granted any security interests to secure, the obligations under
this Agreement or any Transaction.
(h)
Governing Law. This Agreement and any and all controversies arising out of or in
relation to this Agreement shall be governed by and construed in accordance with
the laws of the State of New York (without reference to its conflict of laws
doctrine).



(i)
Netting of Payments. Section 2(c)(ii) of this Agreement shall apply; provided
that either party may cause payments due on the same day in the same currency
(between the same Offices) but under different Transactions to be discharged and
replaced with a single, netted payment obligation by providing the other party
with a written statement detailing the calculation of such net amount payable
not later than three Business Days prior to the relevant due date.

(j)
“Affiliate” will have the meaning specified in Section 14 of this Agreement.



(k)
Absence of Litigation. For the purpose of Section 3(c):-

“Specified Entity” means in relation to Party A, none;
“Specified Entity” means in relation to Party B, none.
(l)
No Agency. The provisions of Section 3(g) will apply to this Agreement.



(m)
Additional Representation will apply. For the purpose of Section 3 of this
Agreement, each of the following will constitute an Additional Representation:-



(i)
Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):-



(1)
Non-Reliance. It is acting for its own account, and, it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate





--------------------------------------------------------------------------------




or proper for it based upon its own judgment and upon advice from such advisors
as it has deemed necessary. It is not relying on any communication (written or
oral) of the other party as investment advice or as a recommendation to enter
into that Transaction, it being understood that information and explanations
related to the terms and conditions of a Transaction shall not be considered
investment advice or a recommendation to enter into that Transaction. No
communication (written or oral) received from the other party will be deemed to
be an assurance or guarantee as to the expected results of that Transaction.


(2)
Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.



(3)
Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of that Transaction.



(ii)
Each party makes the representations below (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered
into):



(1)
Eligible Contract Participant. Each party will be deemed to represent to the
other party on each date on which a Transaction is entered into that it is an
“eligible contract participant” and that each guarantor of its Swap Obligations
(as defined below), if any, is an “eligible contract participant,” as such term
is defined in the U.S. Commodity Exchange Act, as amended.  For purposes of this
provision, “Swap Obligation” means an obligation incurred with respect to a
transaction that is a “swap” as defined in the Section 1a(47) of the Commodity
Exchange Act and CFTC Regulation 1.3(xxx).



(2)
Line of Business. It has entered into this Agreement (including each Transaction
evidenced hereby) in conjunction with its line of business (including financial
intermediation services) or the financing of its business. It represents and
warrants that all transactions effected under this Agreement (a) will be
appropriate in the conduct and management of its business, (b) will be entered
into for non-speculative purposes, and (c) as to Party B, Party B represents
that all Transactions effected under this Agreement constitute transactions
entered into for purposes of hedging or managing risks related to its assets or
liabilities as currently owned or incurred, or likely to be owned or incurred in
the conduct of its business.



(n)
Recording of Conversations. Each party to this Agreement acknowledges and agrees
to the recording of conversations and to obtain any necessary consent of, and
give any necessary notice of such recording from and between trading and
marketing personnel of the parties to this Agreement whether by one or other or
both of the parties or their agents.

ts.






--------------------------------------------------------------------------------




Part 5
Other Provisions
(a)
Financial Statements. Section 3(d) is hereby amended by adding in the third line
thereof after the word “respect” and before the period:

“or, in the case of financial statements, a fair presentation of the financial
condition of the relevant party.”
(b)
2002 Master Agreement Protocol. Annexes 1 to 18 and Section 6 of the ISDA 2002
Master Agreement Protocol as published by the International Swaps and
Derivatives Association, Inc. on July 15, 2003 are incorporated into and apply
to this Agreement. References in those definitions and provisions to any ISDA
Master Agreement will be deemed to be references to this Master Agreement.

(c)



WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY CREDIT SUPPORT DOCUMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
(d)



Method of Notice. Section 12(a)(ii) of the Master Agreement is deleted in its
entirety.
(e)



Safe Harbors. Each party to this Agreement acknowledges that:
(i)
This Agreement, including any Credit Support Document, is a “master netting
agreement” as defined in the U.S. Bankruptcy Code (the “Code”), and this
Agreement, including any Credit Support Document, and each Transaction hereunder
is of a type set forth in Section 561(a)(1)-(5) of the Code;

(ii)
Party A is a “master netting agreement participant,” a “financial institution,”
a “financial participant,”‘ a “forward contract merchant” and a “swap
participant” as defined in the Code, All transfers of cash, securities or other
property under or in connection with this Agreement, any Credit Support Document
or any Transaction hereunder are “margin payments,” “settlement payments” and
“transfers” under Sections 546(c), (f), (g) or (j), and under Section 548(d)(2)
of the Code; and

(iii)
Each obligation under this Agreement, any Credit Support Document or any
Transaction hereunder is an obligation to make a “margin payment,” “settlement
payment” and “payment” within the meaning of Sections 362, 560 and 561 of the
Code.

(f)



Hedge Agreement. Party B represents to Party A (which representation will be
deemed to be repeated by Party B on each date on which a Transaction is entered
into) that this Agreement is a Hedge Agreement as defined in the Credit
Agreement.
(g)



Withholding Tax Imposed on Payments to Non-U.S. Counterparties under the United
States Foreign Account Tax Compliance Act. (a) For purposes of any Payer Tax
Representation, the words “any Tax from any payment” shall not include any tax
imposed under Sections 1471 and 1472 of the Internal Revenue Code of 1986, as
amended (or the United States Treasury regulations or other guidance issued or
any agreements entered into thereunder) (“FATCA Withholding Tax”); (b) for the
avoidance of doubt the parties agree that for purposes of Section 2(d) of this
Agreement the deduction or withholding of FATCA Withholding Tax is required by
applicable law; and (c) the definition of “Indemnifiable Tax” shall not include
any FATCA Withholding Tax


(h)
Timely Confirmation Amendment





--------------------------------------------------------------------------------




(a)    Section 9(e)(ii) of the Agreement is hereby amended by deleting the
clause in its entirety and substituting the following in lieu thereof:
(ii)    The Parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as possible and may be
executed and delivered in counterparts (including by facsimile transmission) or
be created by an exchange of telexes, by an exchange of electronic messages on
an electronic messaging system or by an exchange of e-mails or, if agreed by the
Parties, the Documenting Party will be entitled to make available to the
Receiving Party the Confirmations in a webpage to which the Receiving Party has
access through a personalized code and/or electronic signature, or by other
method intended by the parties to be effective for the purpose of confirming or
evidencing such Transaction, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex, electronic message or e-mail constitutes a Confirmation.
(b)    When the Parties have entered into a Transaction through an oral
agreement concluded over the telephone and, despite that a legally binding
agreement exists from the moment the parties agree (whether orally or otherwise)
on the terms of the Transaction, in compliance with EMIR the Parties have the
obligation to confirm the Transactions within the time limits stipulated in EMIR
and any Supplementing Regulation that will depend on the type of counterparty,
the type of Transaction and the Trade Date (the “Specified Time Limit”).
With the purpose of complying with the obligations imposed by EMIR within the
Specified Time Limit, the Parties agree on the following:
(i)    Email will be considered to be an appropriate way to send the
Confirmations by the Documenting Party, being valid any email address provided
by the Receiving Party in the Master Agreement, Confirmations or any other
documents or communications for this purpose. Additionally, if agreed by the
Parties, the Documenting Party will be entitled to make available to the
Receiving Party the Confirmations in a webpage to which the Receiving Party has
access through a personalized code and/or electronic signature.
(ii)    The Documenting Party will draft the Confirmation/s and will, send
it/them or make it/them available to the Receiving Party as soon as possible.
Once the Confirmation sent by the Documenting Party has been received, and once
the terms contained therein have been reviewed, the Receiving Party, will:
1.validate electronically, by email, fax or, as the case may be, return the
Confirmation duly signed to the Receiving Party; or
2.communicate to the Delivery Party any discrepancies or mistakes detected, in
which case both Parties undertake to make their best efforts in order to solve
the discrepancies identified and confirm the Transaction as soon as possible.


For the purpose of this Provision, the “Specified Time Limit” will be split into
two halves, so that the Documenting Party has the first half of the Specified
Time Limit to comply with its obligations and, the Receiving Party will have the
second half of the Specified Time Limit to comply with its own obligations.




--------------------------------------------------------------------------------




For the purpose of complying with EMIR, the Parties agree that once the
Specified Time Limit has elapsed without having the Receiving Party expressed
its disagreement, the Transaction (or, as the case may be, the amendment or
cancellation of any Transactions) will be considered to have been confirmed in
the terms sent by Documenting Party, unless manifest error. Notwithstanding the
aforementioned, if the Documenting Party exceeds the period of time it has in
order to prepare and send or make available to the other Party the Confirmation
(i.e. half of the Specified Time Limit), the Transaction will not be considered
to be confirmed until the same period since the Confirmation was available
to/received by the Receiving Party has elapsed. All the foregoing is without
prejudice to the commitment of the Parties to make their best efforts to
expressly confirm the Transactions (or, as the case may be, the amendment or
cancelation of any Transactions) by any means agreed and within the Specified
Time Limit.
For the purpose of determining the date of receipt of the Confirmation Section
12 of the ISDA Master Agreement will apply.
Without prejudice to other liabilities in which it may incur, failure by the
Documenting Party to comply with its obligations under this provision shall not
constitute an Event of Default or a Termination Event.


(i)
Only ECPs Can Be Guarantors. Notwithstanding anything to the contrary in this
Agreement or in any credit agreement or guaranty, no person providing a guaranty
of any obligation of Party B under this Agreement (each such person, a
“Guarantor”) shall be deemed to be a guarantor of, or to have granted a security
interest to secure any guaranty by Guarantor of, any Swap Obligation (as defined
below) if such Guarantor is not an “Eligible Contract Participant” as defined in
the Commodity Exchange Act and the applicable rules and regulations issued by
the Commodity Futures Trading Commission and/or the Securities and Exchange
Commission (collectively, and as now or hereafter in effect, “the ECP Rules”) at
the time Party B entered into any applicable Transaction (each such Swap
Obligation, an “Excluded Swap Obligation”), but solely to the extent that the
providing of such guaranty by such Guarantor, or grant of a security interest to
secure any guaranty by Guarantor, of any Swap Obligation by such Guarantor would
violate the ECP Rules or other applicable law or regulation. Except as expressly
set forth in the preceding sentence, nothing in this Agreement shall be deemed
to restrict, reduce or waive any obligation of any such Guarantor under any
guaranty or other Credit Support Document, and such guaranty or other Credit
Support Document shall continue to guarantee, or grant a security interest to
secure, as applicable, in accordance with its terms, each Swap Obligation that
is not an Excluded Swap Obligation.

The term “Swap Obligation” means any obligation of any person to pay or perform
under any Transaction that constitutes a “swap” as defined in the Commodity
Exchange Act.
(j)
USA PATRIOT Act Notice. Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.



(k)
Dodd-Frank Reporting. The parties hereby agree that, as between Party A and
Party B, Party A shall be responsible for all reporting of the terms of each
Transactions required pursuant to 17 C.F.R. 43 and 17 C.F.R. 45 (the “CFTC Swap
Reporting Requirements”). Party A shall act as, and assume all obligations of,
the “Reporting Party” (within the meaning of such term as set forth in 17 C.F.R.
43.2)





--------------------------------------------------------------------------------




arising under 17 C.F.R. 43 and shall act as, and shall assume all obligations
of, the “reporting counterparty” (within the meaning of such term as set forth
in 17 C.F.R. 45.2) arising under 17 C.F.R. 45. Party A covenants and agrees that
it shall report the terms of each Transactions at the times, and in the manner,
required under the CFTC Swap Reporting Requirements.


(l)
ISDA Dodd Frank Protocols.  If, prior to the date hereof, both parties have
adhered to the ISDA August DF Protocol Agreement, as published on August 13,
2012, by ISDA (the “August Protocol Agreement”), the ISDA March 2013 DF Protocol
Agreement, as published on March 22, 2013, by ISDA (the “March Protocol
Agreement”), or both, and have delivered “Matched Questionnaires” (as defined in
the August Protocol Agreement and March Protocol Agreement, as applicable), the
parties hereto agree that this Master Agreement shall be supplemented to the
same extent as if it were a "Matched PCA" under the August Protocol Agreement
and March Protocol Agreement, as applicable.

(m)



Definitions. This Agreement incorporates, and is subject to, the 2006 ISDA
Definitions published by the International Swaps and Derivatives Association,
Inc. (the “Definitions”). In respect of FX Transactions and Currency Options
(each as defined in the 1998 ISDA FX and Currency Options Definitions, as
published by the International Swaps and Derivatives Association, Inc. (the “FX
Definitions”)) only, the definitions and provisions contained in the FX
Definitions will be incorporated into this Agreement. The 2005 ISDA Commodity
Definitions as published by the International Swaps and Derivatives Association,
Inc. and otherwise as amended, supplemented or modified from time to time (the
“Commodity Definitions”), are also incorporated by reference in this Agreement.
In the event of any inconsistency between any of the following documents in
respect of a relevant transaction, the relevant document first listed below
shall govern: (i) a Confirmation; (ii) the Schedule; (iii) the relevant Product
ISDA Definitions; (iv) the Definitions; and (v) the printed form of the ISDA
Master Agreement.
“Product ISDA Definitions”: means any definitions published by ISDA by product
type (otherwise as amended, supplemented or modified from time to time) that
are, or may be, incorporated by reference to this Agreement from time to time.
(n)
Section 2(a)(iii): An amendment to Section 2(a)(iii) is made by adding the
following new sections:



(iv)    If an Event of Default or Potential Event of Default has occurred and is
continuing in relation to a party (“X”), then the condition precedent specified
in Section 2(a)(iii)(1) will cease to be a condition precedent to each
obligation of the other party (“Y”) under Section 2(a)(i) on the “Condition End
Date”, being the first Local Business Day following the date falling 90 days
after the first date on which Y does not make a payment or delivery otherwise
due from it (after the application of Section 2(c)) in reliance on the condition
precedent in Section 2(a)(iii)(1) following the occurrence of the relevant Event
of Default or Potential Event of Default, unless a subsequent Event of Default
or Potential Event of Default has occurred in relation to X and is continuing,
in which case the Condition End Date will be the first Local Business Day
following the date falling 90 days after the first due date on which Y does not
make a payment or delivery otherwise due from it (after the application of
Section 2(c)) in reliance on the condition precedent in Section 2(a)(iii)(1)
following the occurrence of each subsequent Event of Default or Potential Event
of Default.
 
(v)    For the avoidance of doubt, Section 2(a)(iii) applies to each obligation
of each party under Section 2(a)(i), after the application of Section 2(c).


(vi)    For the avoidance of doubt, if the condition precedent in Section
2(a)(iii)(1) is not satisfied with respect to a party (“X”) when an obligation
of the other party (“Y”) would (but for such condition




--------------------------------------------------------------------------------




precedent) become payable or deliverable to X under Section 2(a)(i), then the
obligation of Y will become payable or deliverable on the first to occur of (A)
the date on which all applicable conditions precedent to such obligation under
Section 2(a)(iii) are satisfied, (B) the Condition End Date or (C) the date on
which all applicable conditions precedent cease to apply under any other
provision of this Agreement.
(o)
Fully Paid Transactions. The condition precedent in Section 2 (a) (iii) (1) does
not apply to a payment and delivery due to a party if such party shall have
satisfied in full all its payment or delivery obligations under Section 2 (a)
(i) of this Agreement and shall at the relevant time have no future payment
obligations, whether absolute or contingent, under Section 2 (a) (i).



(p)
Change of Account: Section 2 (b) of this Agreement is hereby amended by the
insertion of the following at the end thereof after the word “change”:-

“; provided that if such new account shall not be in the same jurisdiction
having the power to tax as the original account, the party not changing its
account shall not be obliged to pay any greater amounts and shall not receive
less as a result of such change than would have been the case if such change had
not taken place.”
(q)
Definitions: Section 14 of the Agreement is hereby completed by the insertion of
the following terms:

"Balancing Payment Amount" means, with respect to a Relevant Clearable
Transaction, the amount, if any, required to be paid between the parties (which,
for the avoidance of doubt, may be payable by or to a Change of Status Party) in
order to reflect the difference between (1) the pricing of the Relevant
Clearable Transaction by reference to the terms of such Relevant Clearable
Transaction immediately prior to any amendments or modifications agreed by the
parties pursuant to Part 5(16)(3)(1)(A)(I) below and (2) the pricing of the
Relevant Clearable Transaction by reference to the terms of such Relevant
Clearable Transaction immediately following any amendments or modifications
agreed between the parties pursuant to Part 5(16)(3)(1)(A)(I) below.
"Balancing Risk Mitigation Payment Amount" means, with respect to a Relevant
Non-Clearable Transaction, the amount, if any, required to be paid between the
parties (which, for the avoidance of doubt, may be payable by or to a Change of
Status Party) in order to reflect the difference between (1) the pricing of the
Relevant Non-Clearable Transaction by reference to the terms of such Relevant
Non-Clearable Transaction immediately prior to any amendments or modifications
agreed by the parties pursuant to Part 5(16)(3)(1)(B)(I) below and (2) the
pricing of the Relevant Non-Clearable Transaction by reference to the terms of
such Relevant Non-Clearable Transaction immediately following any amendments or
modifications agreed between the parties pursuant to Part 5(16)(3)(1)(B)(I)
below.
"CCP" means a central clearing house authorised under Article 14 of EMIR or
recognised under Article 25 of EMIR.
"CCP Service" means in respect of a CCP, an over-the-counter derivative clearing
service offered by such CCP.
"Change of Status” means that the Status Representation proves to have been
incorrect or misleading in any material respect (or deemed repeated) by such
Party.
“Change of Status Party" means a Party in respect of which the Status
Representation proves to have been incorrect or misleading in any material
respect when made (or deemed repeated) by such Party.




--------------------------------------------------------------------------------




"Cleared" means, in respect of a Transaction, that such Transaction has been
submitted (including where details of such Transaction are submitted) to a CCP
for clearing in a relevant CCP Service and that such CCP has become a party to a
resulting or corresponding transaction, as applicable.
"Commission" means the executive body of the European Union which is responsible
for proposing legislation, implementing decisions, upholding the European
Union's treaties and the day-to-day running of the European Union.
“Documenting Party” means Banco Bilbao Vizcaya Argentaria, S.A.
"EMIR" means Regulation (EU) No 648/2012 of the European Parliament and of the
Council on OTC derivatives, central counterparties and trade repositories dated
4 July 2012.
"ESMA" means the European Securities and Markets Authority established by
Regulation (EU) No 1095/2010 of the European Parliament and of the Council.
"European Union" means the economic and political union established in 1993 by
the Maastricht Treaty, with the aim of achieving closer economic and political
union between member states that are primarily located in Europe.
"Receiving Party" means the Counterparty.
"Relevant Non-Clearable Transaction Risk Mitigation Deadline Date" means the
later of (1) the sixth Business Day following the date on which both parties are
aware that the Status Representation in Part 5 (16) was incorrect or misleading
in any material respect when made (or deemed repeated) by a Party and (2) the
last day of any transitional period provided in published official guidance, if
any, from ESMA or the Commission in respect of the implementation of the
relevant Risk Mitigation Techniques following the Change in Status from an
entity not subject to the clearing obligation pursuant to EMIR to an entity
subject to the clearing obligation pursuant to EMIR.
"Relevant Transaction Clearing Deadline Date" means the date by which the
Relevant Transaction is, or was, required to be Cleared under and in accordance
with EMIR.
"Risk Mitigation Techniques" means the risk mitigation techniques for OTC
derivative transactions set out in Article 11 of EMIR as supplemented by Chapter
VIII of the Commission Delegated Regulation (EU) No 149/2013 published 23
February 2013 in the Official Journal of the European Union.
"Third party service provider" refers to an entity that the parties agree will
perform all or part of the actions under the relevant provision for both
parties.
(r)
[Intentionally Omitted]



(s)
Confidentiality Waiver



(t)
Notwithstanding anything to the contrary in this Agreement or in any
non-disclosure, confidentiality or other agreement between the parties, each
party hereby consents to the disclosure of information:

(1)    to the extent required or permitted under, or made in accordance with,
the provisions of EMIR and any applicable supporting law, rule or regulation
("EMIR and Supporting Regulation") which mandate reporting and/or retention of
transaction and similar information or to the extent required or permitted
under, or made in accordance with, any order or directive in relation to (and
including)




--------------------------------------------------------------------------------




EMIR and Supporting Regulation regarding reporting and/or retention of
transaction and similar information issued by any authority or body or agency in
accordance with which the other party is required or accustomed to act
("Reporting Requirements"); or
(2)    to and between the other party's head office, branches or Affiliates, or
any persons or entities who provide services to such other party or its head
office, branches or Affiliates, in each case, in connection with such Reporting
Requirements.
Each party acknowledges that pursuant to EMIR and Supporting Regulation,
regulators require reporting of trade data to increase market transparency and
enable regulators to monitor systemic risk to ensure safeguards are implemented
globally.
Each party further acknowledges that disclosures made pursuant hereto may
include, without limitation, the disclosure of trade information including a
party's identity (by name, address, corporate affiliation, identifier or
otherwise) to any trade repository registered in accordance with Article 55 of
EMIR or recognised in accordance with Article 77 of EMIR or one or more systems
or services operated by any such trade repository ("TR") and any relevant
regulators (including without limitation, the European Securities and Markets
Authority and national regulators in the European Union) under EMIR and
Supporting Regulation and that such disclosures could result in certain
anonymous transaction and pricing data becoming available to the public. Each
party further acknowledges that, for purposes of complying with regulatory
reporting obligations, a party may use a third party service provider to
transfer trade information into a TR and that a TR may engage the services of a
global trade repository regulated by one or more governmental regulators. Each
party also acknowledges that disclosures made pursuant hereto may be made to
recipients in a jurisdiction other than that of the disclosing party or a
jurisdiction that may not necessarily provide an equivalent or adequate level of
protection for personal data as the counterparty’s home jurisdiction. For the
avoidance of doubt, (i) to the extent that applicable non-disclosure,
confidentiality, bank secrecy, data privacy or other law imposes non-disclosure
requirements on transaction and similar information required or permitted to be
disclosed as contemplated herein but permits a party to waive such requirements
by consent, the consent and acknowledgements provided herein shall be a consent
by each party for purposes of such law; (ii) any agreement between the parties
to maintain confidentiality of information contained in this Agreement or in any
non-disclosure, confidentiality or other agreement shall continue to apply to
the extent that such agreement is not inconsistent with the disclosure of
information in connection with the Reporting Requirements as set out herein; and
(iii) nothing herein is intended to limit the scope of any other consent to
disclosure separately given by each party to the other party.
The consenting party represents and warrants that any third party to whom it
owes a duty of confidence in respect of the information disclosed has consented
to the disclosure of that information.
(u)
Remedies for Breach

Without prejudice to the rights, powers, remedies and privileges provided by
law, any inaccuracy of the representation and warranty in the Confidentiality
Waiver provision set forth in Part 5 clause (13) will not constitute an Event of
Default or Termination Event in respect of such party.
(v)
Notices

Section 12(a) of the Agreement is hereby amended by deleting the clause in its
entirety and substituting the following in lieu thereof:




--------------------------------------------------------------------------------




Effectiveness. Any notice or other communication in respect of this Agreement
may be given in any manner described below (except that a notice or other
communication under Section 5 or 6 may not be given by electronic system or
e-mail) to the address or number in accordance with the electronic messaging
system or e-mail details provided (see the Schedule) and will be deemed
effective as indicated:
•
if in writing and delivered in person or by courier, on the date it is
delivered;

•
if sent by telex, on the date the recipient’s answerback is received;

•
if sent by facsimile transmission, on the date it is received by a responsible
employee of the recipient in legible form (it being agreed that the burden of
proving receipt will be on the sender and will not be met by transmission report
generated by the sender’s facsimile machine):

•
if sent by certified or registered mail (airmail, if overseas) or the equivalent
(return receipt requested), on the date it is delivered or its delivery
attempted;

•
if sent by electronic messaging system, on the date it is received;

•
if sent by email, on the date it is delivered; or

•
if made available in a webpage to which the Parties have access through a
personalized code and/or electronic signature, on the date it is uploaded

unless the date of delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.


(a)
Status Representation

(1)    Both Parties acknowledge that their obligations may change due to their
relevant status under EMIR and, consequently, each Party must represent to the
other which of the following status a), b), c) or d) is applicable for the
relevant Party in connection with EMIR (“Status”):
a) FC: it is a Financial Counterparty (as such term is defined in EMIR); or (ii)
an entity established outside the European Union that would constitute a
Financial Counterparty if it were established in the European Union; and
therefore, it is subject to the obligations set forth in EMIR for this kind of
entities.
b) NFC-:
1)    it is either (A) a Non-Financial Counterparty (as such term is defined in
EMIR) or (B) an entity established outside the European Union that, to the best
of its knowledge and belief, having given due and proper consideration to its
status, would constitute a Non-Financial Counterparty if it were established in
the European Union; and
2)    it is not subject to a clearing obligation pursuant to EMIR (or, in
respect of an entity under subparagraph (1)(b)(1)(B) above, would not be subject
to the clearing obligation if it were established in the European Union) in
respect of such Transaction. For the purposes of this subparagraph (1)(b)(2) of
this representation, it is assumed that the Transaction is of a type that has
been declared to be subject to the clearing obligation in accordance with
Article 5 of EMIR and is subject to the clearing obligation in accordance with
Article 4 of EMIR (whether or not in fact this is the case), and that any
transitional provisions in EMIR are ignored.




--------------------------------------------------------------------------------




c) NFC+:
1)    It is either (A) a Non Financial Counterparty; or (B) an entity
established outside the European Union that, to the best of its knowledge and
belief, having given due and proper consideration to its status, would
constitute a Non Financial Counterparty if it were established in the European
Union; and
2)    It is subject to the clearing obligation pursuant to EMIR (or in respect
of an entity under subparagraph (1)(c)(1)(B) above, would be subject to the
clearing obligation if it were established in the European Union) in respect of
such Transaction. For the purposes of this subparagraph (1)(c)(2) of this
representation, it is assumed that the Transaction is of a type that has been
declared to be subject to the clearing obligation in accordance with Article 5
of EMIR and is subject to the clearing obligation in accordance with Article 4
of EMIR (whether or not in fact this is the case), and that any transitional
provisions in EMIR are ignored.
d) Exempted Counterparty: It is an entity of the kind foreseen in article 1.4
(as completed by the Commission pursuant to 1.6 EMIR) or 1.5 EMIR and,
therefore, it is exempted from the obligations imposed by EMIR.
For this purpose:
Each Party B represents to Party A on each date and at each time on which it
enters into a Transaction (which representation will be, subject to subparagraph
(2) Status and Change of Status below, deemed to be repeated by each Party B at
all times while such Transaction remains outstanding) that it is a NFC-.
Party A represents to Party B on each date and at each time on which it enters
into a Transaction (which representation will be, subject to subparagraph (2)
below, deemed to be repeated by BBVA at all times while such Transaction remains
outstanding) that it is a FC.
(2)    Status and Change of Status
If a Change of Status occurs, the Change of Status Party shall notify it the
other Party immediately and no later than the following Local Business Day (the
“Change of Status Notification”). The Change of Status Notification will be
delivered to the address details set out in Part 4(a) above in the manner set
out in Section 12(a) of the Agreement, even though the information regarding the
Change of Status is available in a public or private source. The Change of
Status Notification will contain the new Status Representation of the Change of
Status Party and the date in which the Change of Status became or will become
effective.
(3)    Effects of a Change of Status
1.     If the Status Representation in subparagraph (1) above proves to have
been incorrect or misleading in any material respect when made (or deemed
repeated) by a Party, the parties will use all reasonable efforts, negotiating
in good faith and a commercially reasonable manner, to:
A)    If the Change of Status implies that a Transaction which was not subject
to the clearing obligation set forth in Article 4 of EMIR becomes subject to
such clearing obligation (the “Relevant Clearable Transaction”): if the Relevant
Transaction Clearing Deadline Date has not occurred, (I) agree, implement and
apply any amendments or modifications to the terms of such Relevant Clearable
Transaction and/or to take any steps, as applicable, to ensure that such
Relevant Clearable Transaction




--------------------------------------------------------------------------------




is Cleared by the Relevant Transaction Clearing Deadline Date, including any
amendments, modifications and/or steps, as applicable, to ensure the payment of
any Balancing Payment Amount under Part 5 (16)(3)(1)(A)(II); and (II) agree the
Balancing Payment Amount, if any, payable between the parties and the date on
which any such Balancing Payment Amount is to be paid; and


B)    1. If the Change of Status implies that a Transaction which was subject to
the clearing obligation set forth in Article 4 of EMIR ceases to be subject to
such clearing obligation (the “Relevant Non-Clearable Transaction”): (I) agree,
implement and apply any amendments or modifications to the terms of any Relevant
Non-Clearable Transaction, or to any related processes, and/or to take any steps
to ensure that the relevant Risk Mitigation Techniques are adhered to in respect
of each such Relevant Non-Clearable Transaction from, and including, the
Relevant Non-Clearable Transaction Risk Mitigation Deadline Date, including any
amendments, modifications and/or steps, as applicable, to ensure the payment of
any Balancing Risk Mitigation Payment Amount under Part 5 (16)(3)(1)(B)(II); and
(II) agree the Balancing Risk Mitigation Payment Amount, if any, payable between
the parties and the date on which any such Balancing Risk Mitigation Payment
Amount is to be paid.
2.    If:
A)    subject to subparagraph (3)(5) below, any Relevant Clearable Transaction
is not Cleared by the Relevant Transaction Clearing Deadline Date (including,
without limitation, as a result of the Relevant Transaction Clearing Deadline
Date occurring before the date on which both parties are aware that the Status
Representation in respect of such Relevant Clearable Transaction was incorrect
or misleading in any material respect); or
B)    the Risk Mitigation Techniques are not adhered to in respect of any
Relevant Non-Clearable Transaction by the Relevant Non-Clearable Transaction
Risk Mitigation Deadline Date,
(b)
it will constitute an Additional Termination Event in respect of which (I) such
Relevant Transaction(s) will be the sole Affected Transaction(s); and (II) the
Change of Status Party will be the sole Affected Party pursuant to Section 6 of
the Agreement.

3.    Without prejudice to the rights, powers, remedies and privileges provided
by law, neither the making by a party of an incorrect or misleading Status
Representation nor the failure of a party to take any actions required by
subparagraph (3)(1) to negotiate in good faith and a commercially reasonable
manner will constitute an Event of Default under the Agreement.
4.    Failure by a party, for whatever reason, to take any action required by
subparagraph (3)(1) will not prevent it designating an Early Termination Date as
a result of the occurrence of the Additional Termination Event in subparagraph
(3)(2).
5.    With respect to a Relevant Clearable Transaction and without prejudice to
subparagraph (3)(2)(A), in the event that the parties have taken action under
subparagraph (3)(1) to ensure that such Relevant Clearable Transaction is
Cleared by the Relevant Transaction Clearing Deadline Date but such Relevant
Clearable Transaction is not Cleared by the Relevant Transaction Clearing
Deadline Date for reasons set out in any execution and give-up agreement
(howsoever described) between the parties, the consequences of such Relevant
Clearable Transaction not being Cleared by the Relevant Transaction Clearing
Deadline Date will be the consequences set out in the relevant execution and
give-up agreement (howsoever described) between the parties and the Additional
Termination Event in subparagraph (3)(2)(A) will not apply.




--------------------------------------------------------------------------------




(c)
Escrow: If (by reason of the time difference between the cities in which
payments or deliveries are to be made or otherwise), it is not possible for
simultaneous payments or deliveries to be made on any date on which both parties
are required to make payments or deliveries hereunder, either party may at its
option and in its sole discretion notify the other party that payments or
deliveries on such date are to be made in escrow. In such case, the deposit of
the payment or delivery due earlier on that date shall be made by 2.00 p.m.
(local time at the place for the earlier payment or delivery) on that date with
an escrow agent selected by the notifying party, provided this escrow agent is
independent of either party and has a long term credit rating of at least A3
(Moody's) or A- (S&P), as the case may be, accompanied by irrevocable payment or
delivery instructions:

(i)     To release the deposited payment or delivery to the intended recipient
upon receipt by the escrow agent of the required deposit of the corresponding
payment or delivery from the other party on the same date accompanied by
irrevocable payment or delivery instructions to the same effect, or
(ii)    If the required deposit of the corresponding payment or delivery is not
made on the same date, to return the payment or delivery deposited to the party
that paid or delivered into escrow.
The notifying party shall pay the costs of the escrow arrangements and shall
cause those arrangements to provide that (A) in the case of a Payment obligation
under Section 2 (a) (i), the intended recipient of the payment due to be
deposited first shall be entitled to interest on that deposited payment for each
day in the period of its deposit at the rate offered by the escrow agent for
that date for overnight deposits in the relevant currency in the office where it
holds the deposit payment (at 11:00 a.m. local time on that day) if the payment
is not released by 5:00 p.m. local time on the date it is deposited for any
reason other than the intended recipient´s failure to make the escrow deposit it
was required to make in a timely manner, and (B) in the case of a delivery
obligation under Section 2 (a) (i), the intended recipient of the delivery due
to be deposited first shall be entitled to compensation as and to the extent
provided for in the relevant Confirmation or elsewhere in this Agreement if the
deposited deliver is not released by 5:00 p.m. local time on the date it is
deposited for any reason other than the intended recipient´s failure to make the
escrow deposit it was required to make in a timely manner.
(d)
Scope of the Agreement: Notwithstanding anything contained in this Master
Agreement to the contrary, if the parties enter into any of the following
transactions, including an agreement with respect to any such transaction,
(whether before or after this Agreement is entered to): a rate swap transaction,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) and any combination of these transactions,
such transaction shall, unless such confirmation specifically states to the
contrary, be subject to, governed by and construed in accordance with, the terms
of this Agreement even when not so specified in the confirmation relating
thereto. Each such transaction shall be a Transaction and any document or other
confirming evidence exchanged between the parties confirming each such
transaction shall be a Confirmation for the purposes of this Agreement.

From the date hereof, all Transactions entered into prior to the date hereof
between the parties hereto shall be governed by and construed in accordance with
this Agreement, notwithstanding the terms of any agreement or confirmation which
purports to govern the same. Each agreement or confirmation governing any
Transaction entered into prior to the date hereof shall constitute a supplement
to, and form a part of, this Agreement, and will be read and construed as one
with this Agreement, and all such agreements and confirmations constitute a
single agreement.




--------------------------------------------------------------------------------




(e)
The parties agree that the definitions and provisions contained in Annexes (1 to
5) and Section 6 of the EMU Protocol published by the International Swaps and
Derivatives Association, Inc. on May 6, 1998 are incorporated into and apply to
this Agreement. References in those definitions and provisions to any “ISDA
Master Agreement” will be deemed to be references to this Agreement.

(f)
Contractual Recognition of Bail-in

Each party acknowledges and accepts that liabilities arising under this
agreement may be subject to the exercise of the Bail-in Power by the relevant
resolution authority and acknowledges and accepts to be bound by any Bail-in
Action Termination and the effects thereof, which may include, without
limitation:
(a) the early termination and valuation of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this agreement; and
(b) if the Bail-in Termination Amount is determined to be payable by the BRRD
Party to the Creditor Counterparty pursuant to any such Bail-in Action
Termination:
(i) a reduction, in full or in part, of the Bail-in Termination Amount;
(ii) a conversion of all, or a portion of, the Bail-in Termination Amount into
shares or     other instruments of ownership, in which case the Creditor
Counterparty acknowledges     and accepts that any such shares or other
instruments of ownership may be issued to or     conferred upon it as a result
of the Bail-in Action Termination; and/or
(iii) a variation, modification and/or amendment to the terms of this agreement
as may     be necessary to give effect to any such Bail-in Action Termination.
(2)Each party acknowledges and accepts that this provision is exhaustive on the
matters described herein to the exclusion of any other agreements, arrangements
or understanding between the parties relating to the subject matter of this
agreement and that no further notice shall be required between the parties
pursuant to the agreement in to order to give effect to the matters described
herein.
For the purposes of the above:
“Bail-in Action Termination” means the exercise of any Bail-in Power by the
relevant resolution

authority in respect of all transactions (or all transactions relating to one or
more netting sets, as applicable) under this agreement.
“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, determined pursuant to the Bail-in Action Termination in
respect of all transactions (or all transactions relating to one or more netting
sets, as applicable) under this agreement (before, for the avoidance of doubt,
any such amount is written down or converted by the relevant resolution
authority).
“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.
“BRRD Party” means the party in respect of which the Bail-in Power has been
exercised by the relevant resolution authority.
“Creditor Counterparty” means the party which is not the BRRD Party.




--------------------------------------------------------------------------------




“Bail-in Power” means any write-down or conversion power existing from time to
time (including for this purpose, without limitation, any power to terminate and
value transactions and any power to amend or alter the maturity of eligible
liabilities of an institution under resolution or amend the amount of interest
payable under such eligible liabilities or the date on which interest becomes
payable, including by suspending payment for a temporary period) under, and
exercised in compliance with, any laws, regulations, rules or requirements in
effect in Spain:

(a) relating to the transposition of the BRRD as amended from time to time,
including but not limited to, Law 11/2015 of 18 June as amended from time to
time, and the instruments, rules and standards created thereunder, and
(b) constituting or relating to the SRM Regulation as amended from time to time,
in each case, pursuant to which the obligations of a regulated entity (or other
affiliate of a regulated entity) can be reduced (including to zero), cancelled
or converted into shares, other securities, or other obligations of such
regulated entity or any other person.
A reference to a “regulated entity” is to an entity subject to the scope of
application of Law 11/2015 which includes certain credit institutions,
investment firms, and certain of their parent or holding companies and, with
respect to the SRM Regulation, to any entity referred to in Article 2 of the SRM
Regulation.
“SRM Regulation” means Regulation (EU) No 806/2014 of the European Parliament
and of the Council of 15 July 2014 establishing uniform rules and a uniform
procedure for the resolution of credit institutions and certain investment firms
in the framework of a Single Resolution Mechanism and a Single Resolution Fund
and amending Regulation (EU) No 1093/2010


Part 6
Additional Terms for Foreign Exchange and Foreign Exchange Option Transactions


(a)
Incorporation of Definitions. The 1998 FX and Currency Option Definitions (the
“FX Definitions”), published by the International Swaps and Derivatives
Association, Inc., the Emerging Markets Traders Association and The Foreign
Exchange Committee, are hereby incorporated by reference with respect to FX
Transactions (as defined in the FX Definitions) and Currency Option Transactions
(as defined in the FX Definitions). Terms defined in the FX Definitions shall
have the same meanings in this Part 6.



(b)
Scope. Unless otherwise agreed in writing by the parties, each FX Transaction
and Currency Option Transaction entered into between the parties before, on or
after the date of this Agreement shall be a Transaction under this Agreement and
shall be part of, subject to and governed by this Agreement. FX Transactions and
Currency Option Transactions shall be part of, subject to and governed by this
Agreement even if the Confirmation in respect thereof does not state that such
FX Transaction or Currency Option Transaction is subject to or governed by this
Agreement or does not otherwise reference this Agreement.

When an FX Transaction or a Currency Option is confirmed by means of exchange of
electronic messages on an electronic messaging system or other document or other
confirming evidence




--------------------------------------------------------------------------------




exchanged between the parties confirming such Transaction, such messages,
document or evidence will constitute a Confirmation for the purposes of this
Agreement even where not so specified therein.
(c)
Premium Netting. If, on any date, and unless otherwise mutually agreed by the
parties, Premiums would otherwise be payable hereunder in the same Currency
between the same respective offices of the parties, then, on such date, each
party’s obligation to make payment of such Premiums will be automatically
satisfied and discharged and, if the aggregate Premiums that would otherwise
have been payable by such office of one party exceeds the aggregate Premiums
that would otherwise have been payable by such office of the other party,
replaced by an obligation upon the party by whom the larger aggregate Premiums
would have been payable to pay the other party the excess of the larger
aggregate Premiums over the smaller aggregate Premiums, and if the aggregate
Premiums are equal, no payment shall be made.



(d)
Payment Netting of FX Transactions and Currency Option Transactions. Multiple
Transaction Payment Netting shall not apply to FX Transactions or Currency
Option Transactions. Unless otherwise mutually agreed by the parties, if on any
date more than one delivery of a particular Currency is to be made between a
pair of offices with respect to settlement of FX Transactions or Currency Option
Transactions (but excluding payments with respect to option premiums and cash
settled options), then each party shall aggregate the amounts of such Currency
deliverable by it and only the difference between these aggregate amounts shall
be delivered by the party owing the larger aggregate amount to the other party,
and, if the aggregate amounts are equal, no delivery of the Currency shall be
made.



(e)
Payment Instructions. All payments to be made hereunder in respect of FX and
Currency Option Transactions shall be made in accordance with standing payment
instructions provided by the parties from tune to time in writing (or as
otherwise specified in a Confirmation).



(f)
Automatic Exercise. Article 3, Section 3.6(c)(i), line six of the FX Definitions
which currently reads “one percent of the Strike Price” shall be amended to read
“0.5% of the Strike Price,”



(g)
Terms Relating to Premium. Article 3, Section 3.4. of the FX Definitions is
hereby amended by the addition of the following as a new paragraph (c) of the FX
Definitions.



“(c)    Premium: Failure to Pay on Premium Payment Date. If any Premium is not
received on the Premium Payment Date, the Seller may elect: (i) to accept a late
payment of such Premium; (ii) to give written notice of such non-payment and, if
such payment shall not be received within two (2) Local Business Days of such
notice, treat the related Currency Option as void; or (iii) to give written
notice of such non-payment and, if such payment shall not be received within two
(2) Local Business Days of such notice, treat such non-payment as an Event of
Default under Section 5(a)(i). If the Seller elects to act under either clause
(i) or (ii) of the preceding sentence, the Buyer shall pay all out-of-pocket
costs and actual damages incurred in connection with such unpaid or late Premium
or void Currency Option, including, without limitation, interest on such Premium
in the same currency as such Premium at the then prevailing market rate and any
other costs or expenses incurred by the Seller in covering its obligations
(including without limitation, a delta hedge) with respect to such currency
Option.”








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date hereof:
 
 
BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. (PARTY A)
 
 
By:
/s/ KRISTEN HOLM
Name:
Kristen Holm
Title:
Managing Director
Date:
May 26, 2016
 
 
By:
 
Name:
 
Title:
 
Date:
 
 
 
EACH ENTITY LISTED IN EXHIBIT A
 
 
AS PARTY B
 
 
LKQ Corporation
By:
/s/ DOMNICK P. ZARCONE
Name:
Dominick P. Zarcone
Title:
Executive Vice President and Chief Financial Officer
Date:
May 26, 2016
 
 
EURO CAR PARTS LImited
By:
/s/ JOHN QUINN
Name:
John Quinn
Title:
CEO & Managing Director, LKQ Europe
Date:
May 26, 2016
 
 
Keystone Automotive Industries ON, Inc.
By:
/s/ MICHAEL S. CLARK
Name:
Michael S. Clark
Title:
Vice President — Finance and Controller
Date:
May 26, 2016
 
 







--------------------------------------------------------------------------------




EXHIBIT A


Each Entity that is a Party B:


Name of Party B
Domicile
LKQ Corporation Guarantee Applies
LKQ Corporation
State of Delaware, USA
No
Euro Car Parts Limited
England and Wales
Yes
Keystone Automotive Industries ON, Inc.
Province of Ontario, Canada
Yes





